Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 13, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1, 10 and 19 to overcome the previously cited rejections under 35 U.S.C. 112 (a). In addition, the amendment overcomes the prior art rejection of claims 1-2, 4-5, 7-11, 13-14 and 16-18 under 35 U.S.C. 103(a) under Atwater (US 2016/0380580) in view of Palmer et al. (US 6,480,157 B1).  
The Examiner agrees with the Applicant’s arguments that Atwater in view of Palmer does not teach, “on each substrate, the upper surface of the substrate being empty from the first antenna element to an entirety of the third edge, the upper surface of the substrate being empty from the first antenna element to an entirety of the fourth edge, the upper surface of the substrate being empty from the second antenna element to an entirety of the third edge, and the upper surface of the substrate being empty from the second antenna element to an entirety of the fourth edge.” Furthermore, the Examiner agrees with the Applicant’s arguments that modifying Atwater 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. 
Regarding independent claims 1, 10 and 19, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: “on each substrate, the upper surface of the substrate being empty from the first antenna element to an entirety of the third edge, the upper surface of the substrate being empty from the first antenna element to an entirety of the fourth edge, the upper surface of the substrate being empty from the second antenna element to an entirety of the third edge, and the upper surface of the substrate being empty from the second antenna element to an entirety of the fourth edge.”  
The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845